uniform issue list no l y i department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov kkekkekekkrkekkkkkkrekkkrrkekre krrekkkkkkekkrkkkkkekkkrkkkee kheekkkkekrkkkrkekkrkrkrkkek it ‘o78 ‘ - e attention fr kerr kekkrkekkkkekk rrr ker kr kr rr rk rrr keke erk er kee kek legend employer a rrr kk ek kkk kekekkekkkeeke plan x mr ek kek keke kkkkkkekkeeee krrekkkekekkrrekekekrrkekrkkkkkrkkekkr kkk kk kkk ee rkrkkkkekekekkeke keke kkk kerr kkekkkkekekekkekekekkeker kkkekkkkrkrkkkkek custodian c rrr kk eker kkk kerr eker kke kkk keke keke ladies and gentlemen in response to a request for a letter_ruling dated this is date submitted on your behalf by your authorized representative concerning the above-named matched savings_plan plan x under sec_403 of the internal_revenue_code the code date june that request was supplemented by letters dated and date the following representations have been submitted on your behalf kreekekkrkkekkekkrkrkrekrkrrek employer a was determined to be exempt from federal_income_tax as an organization described in sec_501 in a letter dated january of the code employer a established plan x which was intended to meet the requirements of sec_403 of the code effective date matching_contributions and rollover_contributions contributions to plan x are paid to custodian c pursuant to an agreement between employer a and custodian c plan x was amended and restated effective january plan x provides for salary deferral contributions section dollar_figure defines employer as the section dollar_figure of plan x provides that company means employer a or any successor company and any commonly controlled_entity that is described in code sec_501 sec_501l a commonly controlled_entity as an employer and any corporation required to be aggregated with the company under code sec_414 sec_414 sec_414 and sec_414 appendix a lists eight employers that have adopted plan x and is exempt from tax under code in effect defines section dollar_figure of plan x under section dollar_figure of the plan an eligible_employee means any employee of an employer but excluding any employee who is a member of a collective bargaining agreement under section dollar_figure of plan x employees may elect to reduce their compensation in an amount equal to the percentage of their compensation and to have such amount allocated to his salary deferral account sec_5 of plan x provides that any eligible_employee who desires to have a salary deferral contribution made on his behalf by the employer shall file a contribution election with the committee specifying his contribution_percentage of not less than nor more than and authorizing the compensation otherwise payable to him to be reduced accordingly a contribution election shall be effective only with respect to compensation not yet earned as of the date the contribution election is effective contribution election shall become effective on the first day of the next payroll_period after it is received and processed by the committee that was appointed to administer plan x a participant's krrekekkkekkrekkkrekkekekkkeree elective_deferrals are limited under sec_5 a to the dollar amounts imposed by code sec_402 g b plus the special catch-up_contributions described in sec_5 of plan x and sec_402 of the code of plan xx a qualified_employee of of plan x provides that in the case of sec_5 b participant who is organization the limitation on elective_deferrals in any calendar_year shall be increased by the lesser_of ii dollar_figure reduced by amounts not included in gross_income for prior taxable years or the excess of dollar_figure times the participant’s number of years_of_service with the qualified_organization over the elective_deferrals made by the qualified_organization on behalf of the participant for prior taxable years a qualified i dollar_figure iii a sec_4 b of plan x provides for matching_contributions for an employee who has attained age and completed big_number hours_of_service matching formula that provides for different levels of matches based on the employees’ years_of_service under section of plan x matching_contributions vest over a six-year period the board_of directors may establish a section a of plan x provides in part that the vested portion of a participant’s accrued_benefit is the entire balance of the participant’s salary deferral account and rollover account and the vested portion of the participant’s matching account will be used to reduce the employers matching_contributions or administrative expenses in the discretion of the committee to pay reasonable under sec_4 c of plan xx forfeitures section dollar_figure of plan x provides that custodial agreement means the agreement between employer a and the custodian to provide for holding of assets received by the custodian under the plan pursuant to article ix sec_9_1 of plan x provides that employer a may enter agreements for holding investing and payment of plan x assets or direct by execution of an insurance_contract for all or a specified portion of plan x assets be held invested and paid under such contract all of the assets shall be krekkeekkeekrkrkekekkrkkekkreke invested either in one or more annuity_contracts which satisfy the requirements of code sec_403 thereunder or in one or more custodial accounts which satisfy the requirements of code sec_401 stock of one or more regulated_investment_companies as such term is defined in sec_851 of the code and which hold only and the regulations section of plan x provides that no accrued_benefit shall be paid or made available to any distributee before the participant dies attains age incurs a severance_from_employment becomes disabled within the meaning of sec_72 pursuant to a salary reduction agreement as defined in code sec_3121 encounters financial hardship of the code or in the case of contributions made sec_4 of plan x provides that the maximum annual_additions to a participant’s account with respect to any limitation_year shall not exceed the lesser_of of the participant’s sec_415 compensation and dollar_figure as adjusted in accordance with sec_415 of the code percent section c of plan x provides that the required_beginning_date for the commencement of distributions to a participant is a date not later than april of the calendar_year following the later of the calendar_year in which the participant attains age incurs a severance_from_employment or the calendar_year in which the participant additionally section of plan x provides that distributions will be made in accordance with code sec_401 a and b section of plan x provides for trustee-to-trustee transfers in accordance with sec_401 b of the code and section sec_15 of plan x provides that no benefit payable at any time shall be subject_to alienation sale transfer assignment pledge attachment or other legal process or encumbrance of any kind except payments pursuant to a qualified_domestic_relations_order rrerkekkkkrkkrkekkrkrkrkrkkrkeek such contract shall not contain any provisions that section f of plan x provides that the committee may direct the custodian to purchase a nontransferable annuity_contract conflict with the provision of the plan and shall provide the optional forms of payment available to a beneficiary under the plan at the date of the participant’s death and any notification election consent or other requirements provided by the plan in satisfaction of the obligation to which the annuity_contract shall relate based on the foregoing facts and representation a ruling was requested that plan x satisfies the requirements of sec_403 of the code of the code as amended by the economic the employee performs services for an employer sec_403 growth and tax relief and reconciliation act of egtrra and applicable for years beginning after date provides that amounts contributed by an employer to purchase an annuity_contract for an employee are excludable form the gross_income of the employee in the year contributed provided which is exempt from tax under sec_501 as an organization described in sec_501 or the employee performs services for an educational_institution as defined in sec_170 subdivision of a state or an agency_or_instrumentality of one or more of the foregoing subject_to sec_403 contract are nonforfeitable except for failure to pay future premiums meets the nondiscrimination requirements of paragraph and provides a salary reduction agreement the contract meets the requirements of sec_401 a in the case of a contract purchased under a plan which such contract is purchased under a plan which a ii which is a state a political the employee's rights under the such annuity_contract is not of the code provides further that the sec_403 employee shall include in his gross_income the amounts actually distributed under such contract in the year distributed as provided in sec_72 addition except as provided in sec_403 b custodial_account described in sec_403 an annuity_contract for all purposes of the code of the code in a is treated as krerkkkkrkkkerkekkkekkekkkek of the code requires that arrangements sec_403 pursuant to sec_403 must satisfy requirements similar to those of sec_401 death_benefit requirements of sec_401 with respect to benefits accruing after december ending after such date that requirements of sec_401 rollovers in taxable years in addition this section provides for distributions made after december and similar to the incidental are met regarding direct the of the code sec_401 in general provides that the required_beginning_date for commencement of benefits igs april of the calendar_year following the later of the calendar_year in which the employee attains age year in which the employee retires specifies required_minimum_distribution rules for the payment of benefits from qualified_plans sec_401 a or the calendar of the code provides in general that sec_403 sec_403 annuity_contract distributions attributable to contributions made pursuant to a salary reduction agreement within the meaning of sec_402 c may be paid only when the employee attains age incurs a severance_from_employment becomes disabled within the meaning of sec_72 contract may not provide for the distribution of any income attributable to such contributions in the case of hardship of the code or encounters financial hardship such sec_401 of the code requires that the contract be nontransferable sec_403 e of the code provides that in the case of a contract purchased under a salary reduction agreement the contract meets the requirements of sec_401 a sec_401 arrangement which provides for elective_deferrals to limit such deferrals under the arrangement in combination with any other qualified_plans or arrangements of an employer maintaining such plans or arrangements providing for elective_deferrals to the limitation in effect under sec_402 g for taxable years beginning in such calendar_year of the code requires a sec_403 b rrkkkkkkkkrkrkrkrekrk kerr kr kek of the code provides that the amounts paid sec_403 by a qualifying employer to a custodial_account which satisfies the requirements of sec_401 f shall be treated as amounts contributed by the employer for an annuity_contract for his employee if the amounts are to be invested in regulated_investment_company stock to be held in that custodial_account and under the custodial_account no such amounts may be paid or made available to any distributee before the employee dies attains age severs from employment becomes disabled within the meaning of sec_72 salary reduction agreement encounters financial hardship or in the case of contributions made pursuant toa of the code states that a custodial sec_403 b b account which satisfies the requirements of sec_401 shall be treated as an organization described in sec_401 solely for purposes of subchapter_f and subtitle f with respect to amounts received by it and income from investments thereof of the code provides that a custodial if the assets thereof are held by a bank as defined in sec_401 account shall be treated as a qualified_trust under sec_401 sec_408 or another person who demonstrates to the satisfaction of the secretary that the manner in which he holds the assets will be consistent with the requirements of sec_401 of the code provide generally that the sec_402 elective_deferrals of any individual for any taxable_year shall be included in such individual's gross_income to the extent the amount of such deferrals exceeds dollar_figure on amounts set forth in the schedule under sec_402 b of the code provides that sec_402 qualified_employee of a qualified_organization with respect to employer contributions used to purchase an annuity_contract under sec_403 under a salary reduction agreement the limitation of sec_402 as modified by sec_402 whichever of the following is the least dollar_figure reduced by amounts not included in gross_income for prior taxable years by reason of this paragraph or for any taxable_year shall be increased by in the case of a i dollar_figure ii iii the rrekkekrkekekrekrkrkrkkrrerrekeke excess of dollar_figure multiplied by the number of years_of_service of the employee with the qualified_organization over the employer contributions described in paragraph made by the organization on behalf of such employee for prior taxable years determined in the manner prescribed by the secretary a qualified_organization for these purposes means any educational_organization hospital home health service agency health and welfare service agency church_or_convention_or_association_of_churches and included any organization described in sec_414 e b ii anda qualified_employee means any employee who has completed years_of_service with the qualified_organization of the code provides in relevant part that sec_415 an annuity_contract described in sec_403 shall not be considered described in sec_403 unless it satisfies the sec_415 limitations described in sec_403 the preceding sentence applies only to the portion of the annuity_contract exceeding the sec_415 or sec_415 limitations of the code contributions to a sec_403 b plan fora limitation_year are generally limited to the lesser_of dollar_figure or of compensation in the case of an annuity_contract under sec_415 in this case employer a and the other members of the controlled_group listed in appendix a are employers described in sec_403 b a i of the code because these employers are described in sec_501 sec_501 all employee contributions and earnings thereon are fully vested and nonforfeitable at all times plan x does not meet the requirements of a sec_403 a annuity plan the restrictions of nontransferability are present in plan x as required by sec_401 of the code and exempt from tax under plan x satisfies the limits under sec_403 code that amounts attributable to elective_deferrals shall not be distributed earlier than the employee’s attains age severance_from_employment death disability or hardship in addition plan x satisfies the sec_403 b requirements and limits contributions in accordance with sec_402 g and of the code demonstrates compliance with the applicable salary reduction rules in sec_1 b -1 b plan x contains language that of the regulations of the krkkkrkkkkkrkrkrkkrkekkekrekkak therefore with respect to the ruling_request we conclude that plan x satisfies the requirements of sec_403 of the code this ruling is based on the assumption that an official or officials of employer a formally exectite plan x does not address whether plan x satisfies the nondiscrimination and coverage requirements of code sec_403 also this letter is not a ruling as to whether any specific annuity_contract purchased under plan x satisfies the requirements of sec_403 of the code this letter this letter_ruling is directed only to the taxpayer that requested it may not be used or cited by others as precedent sec_6110 of the code provides that it a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office any questions concerning this ruling should be addressed to rrrkkkkakkk td ke kekke qt karl kek not a toll free number kek sincerely yours alan pipkin manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
